Exhibit 10.22.1

FIRST AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT AND WAIVER

This FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND WAIVER (this
“First Amendment”) dated as of the 1st day of March, 2011 but effective as of
December 7, 2010 (the “Restatement Effective Date”), is by and among DUNE
ENERGY, INC., a Delaware corporation (“Parent”); DUNE PROPERTIES, INC., a Texas
corporation (together with Parent, “Borrowers”, and each individually, a
“Borrower”); DUNE OPERATING COMPANY, a Texas corporation (“Guarantor”); and
WAYZATA OPPORTUNITIES FUND II, L.P., as sole lender under the Credit Agreement
(“Lender”).

R E C I T A L S:

A. Borrowers, Guarantor, Wells Fargo Capital Finance, Inc. (“Agent”) and Lender
are parties to that certain Amended and Restated Credit Agreement dated as of
December 7, 2010 (the “Credit Agreement”), pursuant to which, among other
things, Lender agreed to make a term loan to Borrowers.

B. Borrowers have requested that Lender agree to amend certain terms of the
Credit Agreement and waive certain other matters as more particularly described
herein.

C. Subject to the terms and conditions set forth in this First Amendment, Lender
has agreed to Borrowers’ requests.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Terms Defined in Credit Agreement. Each term defined in the Credit
Agreement and used herein without definition shall have the meaning assigned to
such term in the Credit Agreement, unless expressly provided to the contrary.

Section 1.02 Other Definitional Provisions.

(a) The words “hereby”, “herein”, “hereinafter”, “hereof”, “hereto” and
“hereunder” when used in this First Amendment shall refer to this First
Amendment as a whole and not to any particular Article, Section, subsection or
provision of this First Amendment.

(b) Section, subsection and Exhibit references herein are to such Sections,
subsections and Exhibits to this First Amendment unless otherwise specified.

ARTICLE II

AMENDMENTS TO CREDIT AGREEMENT

Borrowers and Lender agree that the Credit Agreement is hereby amended,
effective as of the Restatement Effective Date, as follows:

Section 2.01 Amendments and Supplements to Definitions.

 

1



--------------------------------------------------------------------------------

(a) The following terms, which are defined in Schedule 1.1 of the Credit
Agreement, are hereby amended in their entirety to read as follows:

“Agreement” means the Amended and Restated Credit Agreement to which this
Schedule 1.1 is attached, as amended by the First Amendment and as the same may
from time to time be further amended or supplemented.

“Permitted Distributions” means (i) such dividends, payments or other
distributions to the extent payable solely in shares of Stock of Parent,
(ii) dividends and distributions by a Loan Party to another Loan Party, and
(iii) the repurchase or other acquisition by Parent of shares of common Stock of
Parent from employees, former employees, directors or former directors of Parent
or its Subsidiaries (or permitted transferees of such employees, former
employees, directors or former directors), in each case pursuant to the terms of
the agreements (including employment agreements) or plans (or amendments
thereto) or other arrangements approved by the Board of Directors of the Parent
under which such shares were granted, issued or sold; provided, that (A) no
Default or Event of Default has occurred and is continuing or would exist after
giving effect to such repurchase or other acquisition, and (B) the aggregate
amount of all such repurchases and other acquisitions following the Restatement
Date shall not exceed $500,000.

(b) Schedule 1.1 of the Credit Agreement is hereby further amended and
supplemented by adding the following new definition where alphabetically
appropriate, which reads in its entirety as follows:

“First Amendment” shall mean that certain First Amendment to Amended and
Restated Credit Agreement dated as of March 1, 2011, by and among Borrowers and
Lenders.

Section 2.02 Amendment to Section 4.3(b). The last sentence of Section 4.3(b) of
the Credit Agreement is amended and restated as follows:

“Except for the repurchase or other acquisition by Parent of shares of common
Stock of Parent from employees, former employees, directors or former directors
of Parent or its Subsidiaries (or permitted transferees of such employees,
former employees, directors or former directors), in each case pursuant to the
terms of the agreements (including employment agreements) or plans (or
amendments thereto) or other arrangements approved by the Board of Directors of
the Parent under which such shares were granted, issued or sold, the Parent is
not subject to any obligation (contingent or otherwise) to repurchase or
otherwise acquire or retire any shares of its capital Stock or any security
convertible into or exchangeable for any of its capital Stock.”

Section 2.03 Waivers.

(a) Parent has informed Lender that prior to the date hereof Parent repurchased
certain common Stock from one or more employees or directors of Parent in
accordance with the terms of Parent’s Employee Stock Inventive Plan dated
November 2007 and that such repurchases may have violated Section 6.9 of the
Credit Agreement and/or resulted in a misrepresentation under Section 4.3(b) of
the Credit Agreement as such sections existed prior to this First Amendment
(such violations, the “Specified Non-Compliance”). Borrowers have requested that
Lender waive the Specified Non-Compliance. In reliance upon the representations,
warranties, covenants and agreements contained in this First Amendment, and
subject to the satisfaction of the conditions precedent set forth in Article III
hereof, Lender hereby waives the Specified Non-Compliance.

(b) The foregoing waiver is a one-time waiver applicable solely to the Specified
Non-Compliance and shall not be deemed to be a waiver of any other Default or
Event of Default, or consent by Agent or Lender to departure from any other
covenant, condition or obligation on the part of the Loan Parties under the
Credit Agreement or any other Loan Document. In addition, the foregoing waiver
shall in no respect evidence any commitment or obligation by Agent or Lender to
grant any future waiver of, or consent to departure from, any covenant,
condition or obligation on the part of the Loan Parties under the Credit
Agreement or any other Loan Document. Any further waivers or consents must be
specifically agreed to in writing in accordance with Section 14.01 of the Credit
Agreement.

 

2



--------------------------------------------------------------------------------

ARTICLE III

CONDITIONS

This First Amendment shall be effective on the date that each condition
precedent set forth in this Article III is satisfied (the “Amendment Date”):

Section 3.01 Representations and Warranties; No Event of Default. The
representations and warranties in Section 4 of the Credit Agreement, as amended
by the First Amendment, and in each other Loan Document and certificate or other
writing delivered to the Agent and the Lenders pursuant hereto on or prior to
the Amendment Date shall be true and correct in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof) after giving effect to this First Amendment on and as of the Amendment
Date as though made on and as of such date (except to the extent such
representations and warranties expressly relate to an earlier date) and are
hereby deemed repeated, and no Default or Event of Default shall have occurred
and be continuing on the Amendment Date or would result from this First
Amendment becoming effective in accordance with its terms (except as expressly
waived herein).

Section 3.02 Execution of First Amendment. Lender shall have executed this First
Amendment and shall have received a counterpart to this First Amendment duly
executed by each Borrower and acknowledged by Guarantor.

Section 3.03 Other Instruments or Documents. Lender or counsel thereto shall
have received such other instruments or documents as they may have reasonably
requested.

ARTICLE IV

MISCELLANEOUS

Section 4.01 Continued Effectiveness of the Credit Agreement. Except as
otherwise expressly provided herein, the Credit Agreement and the other Loan
Documents are, and shall continue to be, in full force and effect and are hereby
ratified and confirmed in all respects, except that on and after the Amendment
Date (i) all references in the Credit Agreement to “this Agreement”, “hereto”,
“hereof”, “hereunder” or words of like import referring to the Credit Agreement
shall mean the Credit Agreement as amended by this First Amendment, and (ii) all
references in the other Loan Documents to the “Credit Agreement”, “thereto”,
“thereof”, “thereunder” or words of like import referring to the Credit
Agreement shall mean the Credit Agreement as amended by this First Amendment. To
the extent that the Credit Agreement or any other Loan Document purports to
pledge to Agent, or to grant to Agent, a security interest or lien, such pledge
or grant is hereby ratified and confirmed in all respects. Except as expressly
provided herein, the execution, delivery and effectiveness of this First
Amendment shall not operate as an amendment of any right, power or remedy of the
Agent and the Lenders under the Credit Agreement or any other Loan Document, nor
constitute an amendment of any provision of the Credit Agreement or any other
Loan Document.

Section 4.02 Representations and Warranties. To induce Lender to enter into this
First Amendment, Borrowers hereby represent and warrant as of the date hereof as
follows:

(a) The execution, delivery and performance by Borrowers of this First Amendment
have been duly authorized by all necessary action, require no action by or in
respect of, or filing with, any governmental body, agency or official and do not
violate or constitute a default under any provision of applicable law or any
Material Contract binding upon Borrowers.

(b) This First Amendment constitutes the valid and binding obligation of
Borrowers enforceable in accordance with its terms, except as (i) the
enforceability thereof may be limited by bankruptcy, insolvency or similar laws
affecting creditor’s rights generally, and (ii) the availability of equitable
remedies may be limited by equitable principles of general application.

 

3



--------------------------------------------------------------------------------

(c) Except for the Specified Non-Compliance, no Default or Event of Default has
occurred which is continuing.

Section 4.03 No Implied Waivers. No failure or delay on the part of Agent or
Lender in exercising, and no course of dealing with respect to, any right, power
or privilege under this First Amendment, the Credit Agreement or any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege under this First Amendment, the Credit
Agreement or any other Loan Document preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.

Section 4.04 Counterparts. This First Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this First Amendment by facsimile or electronic mail shall be equally as
effective as delivery of an original executed counterpart of this First
Amendment.

Section 4.05 Headings. Section headings herein are included for convenience of
reference only and shall not constitute a part of this First Amendment for any
other purpose.

Section 4.06 Costs and Expenses. Borrowers agree to pay on demand all reasonable
fees, costs and expenses of Lender (and its counsel) in connection with the
preparation, execution and delivery of this First Amendment.

Section 4.07 Governing Law. This First Amendment shall be governed by the laws
of the State of New York.

[SIGNATURES BEGIN ON NEXT PAGE]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered by their proper and duly authorized officers as of
the Amendment Date.

 

BORROWERS:     DUNE ENERGY, INC.     By:  

/S/    JAMES A. WATT        

    Name:   James A. Watt     Title:   President and CEO

 

    DUNE PROPERTIES, INC.     By:  

/S/    JAMES A. WATT        

    Name:   James A. Watt     Title:   President

The undersigned (i) consents and agrees to this First Amendment, and (ii) agrees
that the Loan Documents to which it is a party shall remain in full force and
effect and shall continue to be the legal, valid and binding obligation of such
Person, enforceable against it in accordance with its terms.

 

GUARANTOR:     DUNE OPERATING COMPANY     By:  

/S/    JAMES A. WATT        

    Name:   James A. Watt     Title:   President

 

 

 

 

[Signature Page to Dune First Amendment]



--------------------------------------------------------------------------------

LENDER:    

WAYZATA OPPORTUNITIES FUND II, L.P.

a Delaware limited partnership, as sole Lender

    By:   WOF II GP, L.P., its General Partner     By:   WOF II GP, LLC, its
General Partner     By:  

/S/    BLAKE CARLSON        

    Name:   Blake Carlson     Title:   Authorized Signatory

 

 

 

 

 

 

[Signature Page to Dune First Amendment]